Order unanimously reversed, with twenty dollars costs and disbursements, and the motion granted to the extent of directing (1) that the plaintiff state the date of the agreement of employment alleged in paragraph fourth of the complaint and the dates between which the alleged services thereunder were rendered by plaintiff; and (2) that plaintiff eliminate from paragraph sixth of the complaint the conjunctive-disjunctive form “ and/or ” which renders the allegations equivocal, uncertain and indefinite, with leave to plaintiff to serve an amended complaint within ten days after service of order upon payment of said costs. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.